                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LEONEL ALBERTO GARZA,

               Petitioner,

               v.                                            CASE NO. 18-3226-JWL

N.C. ENGLISH, Warden,
USP-Leavenworth,

               Respondent.

                                MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner, a prisoner in federal custody at USP-Leavenworth (“USPL”), proceeds pro se.

Petitioner challenges prison disciplinary proceedings at USPL that resulted in the loss of good

conduct time (“GCT”). The Court finds that Petitioner does not allege facts establishing a

federal constitutional violation and denies relief.

I. Background

       Petitioner is incarcerated with the Federal Bureau of Prisons (“BOP”) at USPL.

Petitioner is currently serving a sentence imposed in the United States District Court for the

Southern District of Texas, for possession with intent to distribute cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(A), as well as 18 U.S.C. § 2. (Doc. 6–1, at 17.) Petitioner has

a projected release date of December 30, 2023, via good conduct time release. Id. at 16.

Petitioner’s disciplinary proceedings at USPL for violating Code 110, refusing to provide a urine

sample, resulted in sanctions which included Petitioner’s loss of 41 days of GCT. Petitioner

alleges in his Petition that the disciplinary proceedings violated his due process rights and failed

to comply with Program Statement 6060.08, Urine Surveillance and Narcotic Identification



                                                  1
(“PS 6060.08”). Petitioner asks the Court to vacate the order of the Discipline Hearing Officer

(“DHO”), expunge his incident report, and restore all of his GCT.

II. Facts

        On November 13, 2017, Petitioner was called to the Special Investigations (“SIS”)

department. Petitioner arrived at the SIS office at 5:00 p.m., and was notified that he was to

produce a sample for a random Urinalysis Assessment (“UA”). Petitioner was provided with an

eight-ounce cup of water, and a two-hour time frame to provide a urine sample, pursuant to

PS 6060.08.

       USPL utilizes urine sample cups and testing kits entitled Pharmatech QuickScreen

Onestep OnSite Test Cup. (Declaration of J. Herbig, Special Investigative Support Technician,

Doc. 6–2, at 3.) These cups have a specific fill line, which goes to the equivalent of two (2)

ounces, and a temperature gauge. Id. at 3, 9. In order for the test kit to be done accurately and in

accordance with manufacture guidelines, the urine sample must be to the minimum line indicated

on the outside of the cup (two ounces), with the temperature reading between 90–100 degrees

Fahrenheit. Id. at 3, 16. If these requirements are not met, it may be necessary to discard a

partial sample. Id. at 4.

       At the conclusion of the two-hour time frame—7:00 p.m.—Petitioner had yet to provide

a sample as required and stated several times “I can’t go.” (Declaration of R. Bryant, DHO,

Doc. 6–1, at 34.) SIS staff contacted the medical department to ensure that there were no

medical conditions that existed that would preclude the inmate from providing the sample within

the two-hour time requirement, and they advised that no medical conditions existed. Id. SIS

staff notified the Operations Lieutenant and wrote Incident Report No. 3055886 (“IR”) for

refusing to provide a urine sample in violation of Code 110. Id. The IR was delivered to



                                                 2
Petitioner at 7:39 p.m. on that same date. Id. The Lieutenant investigated the IR, noting that

Petitioner “did not have a statement to make” and concluded that Code 110 was “appropriate and

warranted.” Id. at 53. The IR was forwarded to the Unit Discipline Committee (“UDC”) for

further disposition and Petitioner was placed in the SHU. Id. Petitioner had an opportunity to

appear before the UDC on November 14, 2017. Id. at 34. Petitioner appeared and stated, “I take

a lot of meds and I was dehydrated and could not pee.” Id. The UDC referred the matter to a

DHO. Id.

       On November 14, 2017, Petitioner was given a Notice of Discipline Hearing before the

DHO and a copy of the Inmate Rights at Discipline Hearing. Id. at 55, 57. Included among

these rights was the opportunity to have a staff representative assist with the Discipline Hearing,

the right to present documentary evidence on Petitioner’s behalf, and the right to present a

statement to the DHO or remain silent. Id. Petitioner signed the Notice of Discipline Hearing

and the Inmate Rights at Discipline Hearing Form, noting that he did not wish to call any

witnesses, but that he wished to have a staff representative to assist him during the disciplinary

process. Petitioner requested the assistance of a Warden’s Appointed staff representative. Id. at

55.

       A hearing was held before the DHO on December 13, thirty days after Petitioner received

his IR from staff. The DHO was a certified DHO, an impartial hearing officer that was not

personally involved with the incident, the UDC hearing, or any other part of the initial

disciplinary process. Id. at 14. The DHO reviewed Petitioner’s due process rights with him at

the hearing, and noted that he had requested a staff representative, but waived his staff

representative request prior to the hearing. Id. at 9, 59–60. Petitioner indicated he understood his

due process rights and was prepared to proceed with his disciplinary hearing. Id. at 9, 60.



                                                 3
       Petitioner appeared at the disciplinary hearing and presented a verbal statement to the

DHO. Petitioner denied the charge and stated “[w]hen I take my meds it causes me to urinate. I

only filled the cup half way and he threw it out. He said is wasn’t enough.” Id. at 59. Although

Petitioner did not request any witnesses, he asked the DHO to contact the investigative lieutenant

to verify that he takes medications. Id. at 60. The DHO contacted the investigative lieutenant

who stated “[h]e said he takes 22 pills” and “[h]e was upset because he couldn’t provide.” Id.

Petitioner did not present any documentary evidence. Id.

       In making her decision, the DHO considered Petitioner’s verbal statements during the

UDC hearing, and at the DHO hearing. Id. The DHO considered Petitioner’s lack of a formal

statement to the investigating lieutenant, and considered that he stated to the lieutenant that he

takes multiple medications and was upset because he couldn’t provide. Id. The DHO considered

the IR, which indicated Petitioner was brought to the SIS department to provide a urine sample,

and failed to provide one within a reasonable period of time (two hours). The DHO also

considered Petitioner’s statement and/or argument that he provided half of the cup of the sample

which was thrown out, which she found was contradicted in Section 11 of the IR. The DHO

considered the chain of custody form utilized by the SIS department to indicate Petitioner was

notified at 5:00 p.m. about the random UA.          Id. at 49.   The DHO also considered the

November 13, 2017 email sent at 7:15 p.m. from the Health Services Department which

indicated there was no medical reason for why Petitioner could not provide a urine sample within

the allotted time. Id. at 60. The email, provided by an NR-Paramedic, provides that:

               Inmate GARZA, LEONEL 84364-379 does not have any medical
               diagnosis that would exclude him from supplying a UA in the
               normal time allotted. He is seen regularly in the clinic for chronic
               care conditions and is compliant with his medications. He was last
               evaluated on 10/05/2017, and he had no complaints of dysuria
               (difficult or painful urination) at that time.


                                                4
Id. at 51.

        The DHO found that Petitioner committed the Code 110 violation based on the greater

weight of the evidence. Id. In making her determination, the DHO placed greater weight on the

IR written by the SIS officer, the Chain of Custody form, the email from the Health Services

Department, Petitioner’s statements, and his lack of a defense. Id. at 60. The DHO also

considered that “during the Lieutenant’s investigation [Petitioner] elected not to make a

statement.” Id. The DHO believed that if Petitioner had not committed the prohibited act

Petitioner “would have made a statement and presented a defense against the charge throughout

the entire discipline process.” Id.

        The DHO sanctioned Petitioner to disallowance of forty-one (41) days of GCT, ninety

(90) days of loss of email privileges, and a ninety-nine ($99.00) dollar monetary fine. Id. The

disciplinary sanctions imposed were consistent with those allowed by policy, and were imposed

in an effort to deter this type of misconduct in the future. Id. at 13. Petitioner was advised of his

ability to appeal through the administrative remedy process within twenty (20) days of the

receipt of the report. Id. at 61. A written report was subsequently generated and signed by the

DHO on December 14, 2017. A copy of the report was delivered to Petitioner on December 20,

2017. Id.

III. Discussion

        1. Exhaustion

        Generally, a federal prisoner must exhaust available administrative remedies before

commencing a habeas corpus petition under 28 U.S.C. § 2241. Williams v. O’Brien, 792 F.2d

986, 987 (10th Cir. 1986) (per curiam). The BOP’s four-part administrative remedy program is




                                                 5
codified at 28 C.F.R. § 542.      Respondent acknowledges that Petitioner has exhausted his

administrative remedies with respect to his December 2017 discipline. (Doc. 6, at 3, n. 1.)

       2. Standard of Review

       To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3). A

federal prisoner has a constitutionally protected liberty interest in his earned GCT. See Brown v.

Smith, 828 F.2d 1493, 1494 (10th Cir. 1987). Therefore, Petitioner was entitled to due process at

his disciplinary hearing that resulted in the loss of GCT. Howard v. Bureau of Prisons, 487 F.3d

808, 811 (10th Cir. 2007). However, because prison disciplinary proceedings “take place in a

closed, tightly controlled environment peopled by those who have chosen to violate the criminal

law and who have been lawfully incarcerated for doing so,” the “full panoply of rights due a

defendant in [criminal] proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556,

561 (1974); see also Abdulhaseeb v. Ward, 173 F. App’x 658, 661 (10th Cir. 2006).

       In Wolff, the Supreme Court held that in order to satisfy due process in a prison

disciplinary proceeding, the inmate must receive: (1) “advance written notice of the claimed

violation” no less than 24 hours prior to the hearing; (2) an opportunity “to call witnesses and

present documentary evidence in his defense when permitting him to do so will not be unduly

hazardous to institutional safety or correctional goals;” and (3) a “written statement by the

factfinders as to the evidence relied on and reasons for the disciplinary action.” Wolff, 418 U.S.

at 563–66 (citations omitted); see also Abdulhaseeb, 173 F. App’x at 661 (citing Superintendent,

Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985)); Smith v. Maschner, 899 F.2d 940,

946 (10th Cir. 1990). Additionally, there must be some evidence to support the decision and the




                                                6
decisionmaker must be impartial. Gwinn v. Awmiller, 354 F.3d 1211, 1219 (10th Cir. 2004)

(citing Wolff, 418 U.S. at 592) (Marshall, J., concurring)).

       3. Procedures

       Petitioner argues that his due process rights were violated when he was not given the

opportunity to finish filling up the UA cup after the two-hour time frame expired. Petitioner

alleges that he never refused to provide a urine sample, nor did he express such to the BOP staff

member. Petitioner states that he provided half of a cup, but the staff member refused to accept

it, discarded it, and would not permit Petitioner to be placed in a “dry room.” Petitioner claims

the procedures set out in PS 6060.08 were not offered to him and he was quickly taken to the

SHU without the opportunity to complete filling the UA cup.

       The Court finds that Petitioner was afforded all the due process protections mandated by

Wolff v. McDonnell. Petitioner was afforded all three procedural protections mandated by Wolff.

He was given advance written notice of the charge by delivery of the IR more than 24 hours prior

to the DHO hearing. The IR was delivered to Petitioner on November 13, 2017, and his DHO

hearing was held on December 13, 2017. Petitioner was advised of his procedural rights before

the DHO hearing and given the opportunity to present witnesses and documentary evidence in

his defense. Petitioner personally appeared at the hearing and provided a verbal statement.

Petitioner was provided a copy of the DHO’s written statement, which sets forth the evidence

relied upon and the reasons for the disciplinary action and sanctions. The DHO is a certified

DHO, an impartial hearing officer that was not personally involved with the incident, the UDC

hearing, or any other part of the initial disciplinary process.

       Petitioner alleges that BOP staff’s failure to follow their own policy statement denied him

due process. Petitioner argues that BOP PS 6060.08 was violated because all of the procedures



                                                   7
were not offered to Petitioner. PS 6060.08 provides in part:

               Staff of the same sex as the inmate tested shall directly supervise
               the giving of the urine sample. If an inmate is unwilling to provide
               a urine sample within two hours of a request for it, staff must file
               an incident report. No waiting period or extra time need be
               allowed for an inmate who directly and specifically refuses to
               provide a urine sample. To eliminate the possibility of diluted or
               adulterated samples, staff shall keep the inmate under direct visual
               supervision during the two-hour period, or until a complete sample
               is furnished. To assist the inmate in giving the sample, staff shall
               offer the inmate eight ounces of water at the beginning of the two-
               hour time period. An inmate is presumed to be unwilling if the
               inmate fails to provide a urine sample within the allotted time
               period. An inmate may rebut this presumption during the
               disciplinary process.

               Ordinarily, an inmate is expected to provide a urine sample within
               two hours of the request, but the Captain (or Lieutenant) may
               extend the time if warranted by specific situations (for example,
               the inmate has a documented medical or psychological problem, is
               dehydrated, etc.).

               Staff may consider supervising indirectly an inmate who claims to
               be willing but unable to provide a urine sample under direct visual
               supervision. For example, this might be accomplished by allowing
               the inmate to provide the sample in a secure, dry room after a
               thorough search has been made of both the inmate and the room.

               A urine sample is considered to be approximately a full specimen
               bottle. Refer to Standard Procedures for Collecting Urine
               Surveillance Samples (Attachment A).

PS 6060.08, ¶ 9(a).     Attachment A to PS 6060.08 further provides that “[o]rdinarily, to be

submitted for testing, bottles will be full (i.e., 60cc or 2 oz.).” Id. at Attachment A, ¶ 5.

       Petitioner has failed to show a due process violation. “[P]rison regulations are meant to

guide correctional officials, not to confer rights on inmates.” Farrakhan-Muhammad v. Oliver,

677 F. App’x 478, 2017 WL 460982, at *1 (10th Cir. Feb. 3, 2017) (unpublished) (citing Sandin

v. Conner, 515 U.S. 472, 481–82 (1995)); Cooper v. Jones, 372 F. App’x 870, 872 (10th Cir.

2010) (unpublished) (“The process due here is measured by the Due Process Clause of the


                                                   8
United States Constitution, not the internal policies of the prison.”). Therefore, a failure to

strictly follow administrative regulations “does not equate to a constitutional violation.” Hovater

v. Robinson, 1 F.3d 1063, 1068 n. 4 (10th Cir. 1993) (citing Davis v. Scherer, 486 U.S. 183, 194

(1984)). Furthermore, the language in PS 6060.08 is permissive, not mandatory. It provides that

the Captain or Lieutenant may extend the time, and that staff may consider indirectly supervising

an inmate that is willing but unable to provide a sample.

       In Ussery v. Mosley, the petitioner argued “that he was denied due process in that the

urine surveillance policy of the Bureau of Prisons does not allow destruction of partial samples.”

Ussery v. Mosley, No. 3:14CV605 DPJ–FKB, 2015 WL 5313568, at *2 (S.D. Miss. Sept. 11,

2015) (adopting report and recommendation). In dismissing the petition, the court noted that

PS 6060.08 “makes no mention whatsoever of destruction of partial samples” and held that “[i]n

any event, a prison’s failure to follow its own procedural regulations does not necessarily violate

due process.” Id. at *3 (citation omitted); see also Julick v. Snyder-Norris, No. 16–6652, 2017

WL 5485453, at *2 (6th Cir. March 1, 2017) (“To the extent that Julick argues that the BOP was

capable of providing a medical accommodation under its existing practices, he fails to state an

actionable habeas claim. An agency’s failure to adhere to its own policies or guidelines does not

constitute a violation of due process.”); Sawyer v. Hollingsworth, No. 04–4689 MJD/AJB, 2005

WL 1325030, at *3 (D. Minn. May 13, 2005) (where petitioner requested alternative blood

testing or dry celling, court found that there is no requirement that those options be provided

under PS 6060.08 or any other identified policy statement and “the failure to make testing

accommodations does not carry significant due process implications in light of the exigencies

existing in the prison environment”).

       Petitioner also argues that because he was taken to the SHU after the incident, he was not



                                                9
permitted to go out and obtain additional evidence or witnesses to present at his disciplinary

hearing. Petitioner does not dispute that he was advised of his rights at the disciplinary hearing,

including his right to present evidence and to have a staff representative assist him. He waived

his right to a staff representative, who could have looked into the issue of his medications.

Petitioner also waived his right to call witnesses, and did not seek a continuance of his hearing

before the DHO. Petitioner has not shown any violation of his right to present evidence under

Wolff. See Garcia-Cortez v. Sanders, No. SACV 11-1554-CJC (MAN), 2013 WL 2417973 at *8

(C.D. Cal. May 31, 2013) (where medical authorization was not mentioned in incident report,

which petitioner had a month before the hearing, he should have known there would be no

evidence of it at the disciplinary hearing unless he obtained and presented it).

        4. Some Evidence

        The Court finds that there was “some evidence” to support the DHO’s decision. Where

the due process requirements of Wolff are met, as is the case here, the decision of the DHO will

be upheld if there is “some evidence” to support the decision. Hill, 472 U.S. at 455. “The

fundamental fairness guaranteed by the Due Process Clause does not require courts to set aside

decisions of prison administrators that have some basis in fact.” Terry v. Jones, 259 F. App’x

85, 86 (10th Cir. 2007), cert. denied, 554 U.S. 924 (2008) (quoting Hill, 472 U.S. at 456). A

decision to revoke good time credits would only violate due process if the record is “devoid of

evidence, providing no support for a disciplinary board’s decision.” Id. (citing Hill, 472 U.S. at

457).   “The Federal Constitution does not require evidence that logically precludes any

conclusion but the one reached by the disciplinary board.” Hill, 472 U.S. at 457.

        Petitioner argues that he did not claim “that he had a medical condition that would

preclude him from providing a urine sample.” (Doc. 7, at 2.) Rather, he argues that the



                                                 10
medication he was taking caused him to be dehydrated and he could not urinate and needed more

time and water to provide the urine sample. Petitioner argues that the paramedic providing the

email regarding his medical condition at the time of the incident was not asked about the side

effects of the medication and whether or not it would prevent him from providing a urine sample.

        Petitioner presented a nurse’s note and an inmate’s affidavit during his administrative

remedy appeals. This additional evidence was not presented to the DHO at the hearing.1 The

affidavit is from another inmate, who declares that he had first-hand knowledge that Petitioner

provided “a half a cup of urine for testing” that was discarded by the SIS officer who stated “it

was not enough.” (Doc. 6–1, at 74.) Petitioner did not request this inmate to appear as a witness

or present the affidavit as documentary evidence at the disciplinary hearing.

        The note is dated January 4, 2017, from Nancy Brader, MS, FNP-BC, stating that:

                 Inmate Garza (84364-379) is currently being treated for
                 Hypertensive Heart Disease with Heart Failure with diuretics.
                 These medications increase the excretion of water from the body.
                 Mr. Garza is prescribed two different diuretics to maintain
                 appropriate fluid balance, Furosemide and Hydrochlorothiazide.
                 These medications increase urination at onset – approximately an
                 hour after ingestion, and frequently cause mild dehydration if fluid
                 is not adequately replaced. These mediations do not prevent
                 urination but certainly effect the amount of urine the body
                 produces.

                 Please see attached Medication Summary and Clinical Drug
                 Information sheets. Please contact me if I can be of further
                 assistance.

(Doc. 2, at 8; Doc. 6–1, at 68.) Although the letter is dated January 4, 2017, it is unclear whether

or not it was actually written in 2018, in light of Petitioner’s argument that at the time he saw the

DHO staff, he had not seen Nurse Brader yet because Petitioner was still housed in the SHU after


1
  Regarding this additional evidence, the DHO has stated that the nurse’s note does not specifically contradict the
medical evidence in the staff email and the inmate’s affidavit would not have affected her decision. (Doc. 6–1, at
12.)

                                                        11
being taken there at the time of the incident. (Doc. 7, at 2.)

       Despite this additional evidence, the Court finds that the DHO’s decision is supported by

some evidence. See Noreiga v. Schultz, No. 10-4805(RBK), 2011 WL 1870374, at *3 (D. N.J.

May 12, 2011) (finding some evidence based on the inmate’s admission that he failed to provide

a urine sample within two hours, despite an alleged medical condition that was not evidenced at

the time of the incident); see Perez v. Martin, No. 1:09-cv-845, 2012 WL 2375299, at *2 (E.D.

Tex. May 10, 2012) (report and recommendation) (finding that at the time of the disciplinary

hearing there was no evidence that petitioner suffered from shy bladder or had a history of being

unable to provide urine samples, and in light of the evidence presented at the hearing, it was

reasonable for the DHO to conclude that petitioner refused to provide the sample) (adopted 2012

WL 2374989 (E.D. Tex. Jun. 21, 2012); Julick, 2017 WL 5485453, at *2 (“Although Julick

alleges that the DHO failed to properly account for his medical situation, the record does not

reflect that Julick ever made clear to the DHO the particulars of his condition.”); Resendez v.

Washington-Adduci, No. 7:15-cv-01340-VEH-JEO, 2017 WL 693334, at *2–3 (N.D. Ala.

Jan. 26, 2017) (report and recommendation) (finding that although petitioner mentioned her

situation during the collection of the sample, she did not show she had a “documented medical or

psychological problem” where doctor’s note was dated after the disciplinary hearing and was not

in her medical file prior to the incident), adopted by, 2017 WL 679852 (N.D. Ala. Feb. 21,

2017); see Void v. Warden Fort Dix FCI, 345 F. App’x. 818, 819–21 (3d Cir. Sept.10, 2009)

(“although the evidence of willfulness was spare and the penalty rather severe under the

circumstances,” some evidence supported disciplinary conviction when the inmate did not

provide a urine sample within two hours but provided one fifteen minutes later which the officer

refused to take; although the inmate was later diagnosed with “prostatic obstruction,” this



                                                 12
medical evidence was not available at his hearing).

       Petitioner draws a distinction between “failing” and “refusing” to provide a urine sample.

It is undisputed that Petitioner never verbally refused to give a urine sample and, in fact,

expressed willingness to do so. The BOP regulation, however, creates a rebuttable presumption

that failing to give a urine sample within two hours equates to a refusal. See 28 C.F.R.

§ 550.31(a) (“An inmate is presumed to be unwilling if the inmate fails to provide a urine sample

within the allotted time period. An inmate may rebut this presumption during the disciplinary

process.”); see also Smith v. Director, No. 9:09cv24, 2010 WL 2267224, at *2 (E.D. Tex.

Apr.12, 2010), adopted by, 2010 WL 2267241 (E.D. Tex. Jun. 3, 2010) (rejecting petitioner’s

attempts to draw a distinction between “failing” to provide a specimen and “refusing” to do so);

Resendez, 2017 WL 693334, at *3 (rejecting petitioner’s claim that she had no “malicious intent”

in failing to produce a sufficient urine sample and finding that “intent is not the relevant

consideration” rather, the only consideration is whether “some evidence” supports the

disciplinary conviction). It was up to Petitioner to rebut that presumption by providing an

explanation at his disciplinary hearing.     Apart from his general informal statement to the

reporting staff member and investigating Lieutenant, and his statements to the UDC and DHO

concerning his medications, Petitioner presented no additional witnesses or medical evidence to

defend his position or to contradict the medical staff’s email.

       The Court is bound by the “some evidence” standard and finds that the evidence relied

upon by the DHO satisfies that standard. Based upon the reporting officer’s description of

events in the IR, the chain of custody log, and the medical staff email, some evidence supports

the decision of the DHO. “Ascertaining whether [the some evidence] standard is satisfied does

not require examination of the entire record, independent assessment of the credibility of



                                                 13
witnesses, or weighing of the evidence. Instead, the relevant question is whether there is any

evidence in the record that could support the conclusion reached by the disciplinary board.”2

Hill, 472 U.S. at 455–56; see Mitchell, 80 F.3d at 1445. “The decision can be upheld even if the

evidence supporting the decision is ‘meager.’” Mitchel, 80 F.3d at 1445 (citing Hill, 472 U.S. at

457).

IV. Conclusion

        Petitioner’s allegations fail to raise a due process violation under Wolff. The Court finds

that Petitioner received adequate due process in his prison disciplinary proceedings, and the

decision of the DHO is supported by some evidence.

        IT IS THEREFORE ORDERED BY THE COURT that the petition for writ of habeas

corpus is denied.

        IT IS SO ORDERED.

        Dated in Kansas City, Kansas, on this 13th day of December, 2018.



                                                     S/ John W. Lungstrum
                                                     JOHN W. LUNGSTRUM
                                                     UNITED STATES DISTRICT JUDGE




2
   The Court notes that Respondent submitted a review of Petitioner’s UA screenings since January 2018 which do
not reflect an inability to provide the required samples. (Doc. 6–2, at 18.) Respondent also submitted the
Declaration of Kristine A. Aulepp, D.O., Clinical Director at USPL, stating that “Petitioner’s medical conditions and
medications would not have precluded his ability to produce a relatively small (two (2) ounce) urine sample, within
a two (2) hour time period, especially after having been provided with eight (8) ounces of fluids. (Doc. 6–3, at 4.)


                                                        14
